                                                        UNITED STATES BANKRUPTCY COURT
                                                             Northern District of California


 In re:                                                                      Bankruptcy No.: 18-30006
 THOMAS J. CHEK                                                              R.S. No.: RJR-3
                                                                             Hearing Date: 12/06/18
 Debtor(s)                                                                   Time: 9:30 a.m.

                                                           Relief From Stay Cover Sheet
Instructions: Complete caption and Section A for all motions. Complete Section B for mobile homes, motor vehicles, and personal property.
Complete Section C for real property. Utilize Section C as necessary. If moving party is not a secured creditor, briefly summarize the nature
of the motion in Section D.

(A)       Date Petition Filed:    01/04/18                             Chapter: 13
          Prior hearings on this obligation:       N/A                 Last Day to File §523/§727 Complaints: 04/09/18

(B)       Description of personal property collateral (e.g. 1983 Ford Taurus):
          Secured Creditor [ ] or lessor [     ]
          Fair market value:          $                                Source of value:
          Contract Balance:           $                                Pre-Petition Default:        $
          Monthly Payment:            $                                           No. of months:
          Insurance Advance:          $                                Post-Petition Default:         $
                                                                                  No. of months:

(C)       Description of real property collateral (e.g. Single family residence, Oakland, CA): 900 Arlene Way, Novato, CA 94947-6905
                                                                             Debtor’s
          Fair market value: $ 555,000.00                     Source of value: Appraisal                       If appraisal, date: 2/11/18

          Moving Party's position (first trust deed, second, abstract, etc.): Second DOT
          Approx. Bal.                  $ 97,643.89                    Pre-Petition Default:         $ 34,776.50
          As of (date): 11/06/18                                                  No. of months: 114
          Mo. payment:                  $ 400.02                       Post-Petition Default:       $ 3,050.43
          Notice of Default (date): 08/23/17                                      No. of months: 9
          Notice of Trustee's Sale: 12/05/17                           Advances Senior Liens:        $ N/A
                                                                                                               First Trust Deed, HOA Lien, and
          Specify name and status of other liens and encumbrances, if known (e.g. trust deeds, tax liens, etc.): Judgment Lien

          Position                                            Amount                       Mo. Payment                   Defaults
                          Select Portfolio
          1st Trust Deed: Servicing, Inc.                     $ 552,137.25                 $ 3,265.08                    $ 0.00
                          Trojan Capital Investments,
          2nd Trust Deed: LLC                       $ 97,643.89                            $ 400.02                      $ 3,050.43
          Hillside Park East Homeowners Association :$60,000.00                             $Unknown                      $Unknown
          Max Kemsley                               :$20,000.00                            $Unknown                      $Unknown
          Wells Fargo Bank                          :$19,890.40                            $Unknown                      $Unknown
          Costs of Sale (8%)                        $43,440.00                             $N/A                          $N/A
                                          (Total) $ 793,111.54                             $ 3,665.08                    $ 3,050.43

(D)        Other pertinent information: The Motion is filed on the grounds that the Debtor is in default under the post-petition payment obligations on
the loan. The Debtor is not currently being evaluated for loss mitigation options. The Debtor did not request to be reviewed for loss mitigation
options prior to filing his petition for bankruptcy protection. He did request loss mitigation in August 2018, but did not do so through counsel. As a
result, Trojan declined the request. Debtor’s counsel submitted a request for the Debtor to be reviewed for loss mitigation options on October 10,
2018, prior to the filing of Trojan’s Motion for Relief from the Automatic Stay. Trojan offered the borrower a Loan Modification Agreement.
However, the Debtor declined the offer


Dated: 11/14/18
                                                                                                              Signature
                                                                                            Rafael R. Garcia-Salgado
                                                                                                         Print or Type Name
                                                                                    Attorney for Trojan Capital Investments, LLC


CANB Documents Northern District of California
                                                                                                                            American Legal Net, Inc.
          Case: 18-30006             Doc# 84             Filed: 11/14/18         Entered: 11/14/18 17:16:27                Page    1 of 42
                                                                                                                            www.FormsWorkFlow.com
                       1   BURKE, WILLIAMS & SORENSEN, LLP
                           Richard J. Reynolds, Bar No. 89911
                       2   E-mail: rreynolds@bwslaw.com
                           Rafael R. Garcia-Salgado, Bar No. 283230
                       3   E-mail: rgarcia@bwslaw.com
                           1851 East First Street
                       4   Suite 1550
                           Santa Ana, CA 92705-4067
                       5   Telephone: 949.863.3363
                           Facsimile: 949.863.3350
                       6
                           Attorneys for Creditor
                       7   TROJAN CAPITAL INVESTMENTS, LLC

                       8                             UNITED STATES BANKRUPTCY COURT
                       9                               NORTHERN DISTRICT OF CALIFORNIA
                   10                                       SAN FRANCISCO DIVISION
                   11
                   12      In re                                           Case No. 18-30006

                   13      THOMAS J. CHEK,                                 Chapter Number: 13

                   14                        Debtor,                       SECURED CREDITOR TROJAN
                                                                           CAPITAL INVESTMENTS, LLC’S
                   15                                                      MOTION FOR RELIEF FROM THE
                                                                           AUTOMATIC STAY UNDER 11 U.S.C.
                   16                                                      §362 (REAL PROPERTY)

                   17                                                      DATE: December 6, 2018
                                                                           TIME: 9:30 a.m.
                   18                                                      CTRM: 17

                   19

                   20              TO THE HONORABLE DENNIS MONTALI, AND ALL PARTIES IN INTEREST:

                   21              Secured Creditor Trojan Capital Investments, LLC (“Trojan”) respectfully moves the

                   22      Court pursuant to 11 U.S.C. § 362 (the “Motion”) for an order granting relief from the automatic

                   23      stay as to the real property of debtor Thomas J. Chek (the “Debtor”), located at 900 Arlene Way,

                   24      Novato, CA 94947-6905 (the “Property”).

                   25      I.      JURISDICTION

                   26              1.     The bankruptcy court has jurisdiction over this proceeding pursuant to 11 U.S.C. §

                   27      362 and 28 U.S.C. § 157. This is a core proceeding pursuant to of 28 U.S.C. § 157(b). Venue in

                   28      this Court is proper under the provisions of 28 U.S.C. §§ 1408 and 1409.
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                                                                         -1-     MOTION FOR RELIEF FROM THE AUTOMATIC STAY
     SANTA A NA
                  Case: 18-30006        Doc# 84    Filed: 11/14/18     Entered: 11/14/18 17:16:27 Page 2 of 42
                       1   II.    SUBJECT PROPERTY

                       2          2.      This Motion concerns the Property. The Property is legally described as located in

                       3   the County of Marin, state of California:

                       4
                                  PARCEL ONE:
                       5
                                  LOT 96, AS SHOWN UPON THAT CERTAIN MAP ENTITLED "MAP OF
                       6          HILLSIDE PARK UNIT 2, NOVATO, MARIN COUNTY, CALIFORNIA",
                                  FILED FOR RECORD DECEMBER 20, 1979 IN VOLUME 17 OF MAPS, AT
                       7          PAGE 100, MARIN COUNTY RECORDS.

                       8          PARCEL TWO:

                       9          AN EXCLUSIVE EASEMENT FOR GARAGE SPACE PURPOSES OVER
                                  PARCEL C-96, AND AN EXCLUSIVE EASEMENT FOR PARKING SPACE
                   10             PURPOSES OVER PARCEL S-96 BOTH AS SHOWN UPON THAT CERTAIN
                                  MAP ENTITLED "MAP OF HILLSIDE PARK UNIT 2, NOVATO, MARIN
                                  COUNTY, CALIFORNIA", FILED FOR RECORD DECEMBER 20, 1979 IN
                   11             VOLUME 17 OF MAPS, AT PAGE 100, MARIN COUNTY RECORDS, AND
                                  AS DEFINED AND LIMITED BY THE DECLARATION OF COVENANTS,
                   12             CONDITIONS AND RESTRICTIONS RECORDED AUGUST 19, 1986 AS
                                  RECORDER'S SERIAL NO. 86-044877, AND AN AMENDMENT THERETO
                   13             RECORDED AUGUST 25, 1986 AS RECORDER'S SERIAL NO. 86-046142,
                                  MARIN COUNTY RECORDS.
                   14
                                  PARCEL THREE:
                   15
                                  RIGHTS AND EASEMENTS FOR INGRESS, EGRESS AND THE USE AND
                   16             ENJOYMENT OVER COMMON AREAS DESIGNATED B-6, B-7, B-8, B-9
                                  AND B-10, D-7, D-8, D-9, D-10 D-11 AND D-6, AS SHOWN UPON THE MAP
                   17             ENTITLED "MAP OF HILLSIDE PARK UNIT 2, NOVATO, MARIN
                                  COUNTY, CALIFORNIA", FILED FOR RECORD DECEMBER 20, 1979 IN
                   18             VOLUME 17 OF MAPS, AT PAGE 100, MARIN COUNTY RECORDS, AND
                                  AS PROVIDED FOR IN THE DECLARATION OF COVENANTS,
                   19             CONDITIONS AND RESTRICTIONS RECORDED AUGUST 19, 1986 AS
                                  RECORDER'S SERIAL NO. 86-044877 AND AN AMENDMENT THERETO
                   20             RECORDED AUGUST 25, 1986 AS RECORDER'S SERIAL NO. 86-046142,
                                  MARIN COUNTY RECORDS.
                   21

                   22      III.   STATEMENT OF FACTS

                   23             A.      The Loan

                   24             3.      On or about August 19, 2005, the Debtor, for valuable consideration, made,

                   25      executed and delivered to the original holder of Trojan’s HELOC, National City Bank, an Equity

                   26      Reserve Agreement – National Home Equity in the principal sum of $56,450.00 (the “HELOC”).

                   27      Pursuant to the HELOC, the Debtor is obligated to make monthly principal and interest payments

                   28      until August 19, 2035, when all outstanding amounts are due and payable. A true and correct
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                                                                         -2-       MOTION FOR RELIEF FROM THE AUTOMATIC STAY
     SANTA A NA
                  Case: 18-30006        Doc# 84     Filed: 11/14/18    Entered: 11/14/18 17:16:27 Page 3 of 42
                       1   copy of the HELOC is attached to Trojan’s concurrently filed Declaration in Support of Motion

                       2   for Relief from Automatic Stay (the “Declaration”), and is incorporated herein by reference.

                       3          4.      In connection with the HELOC, on or about August 19, 2005, the Debtor made,

                       4   executed and delivered a Deed of Trust (the “Deed of Trust”) granting his original lender,

                       5   National City Bank, a security interest in that certain real property located at 900 Arlene Way,

                       6   Novato, CA 94947, which real property is more fully described in the Deed of Trust. The Deed

                       7   of Trust was recorded on August 20, 2005, in the official Records of Marin County, State of

                       8   California. A true and correct copy of the Deed of Trust is attached to the Declaration and is

                       9   incorporated herein by reference.

                   10             5.      Trojan is entitled to enforce the HELOC under the laws of the state where the real

                   11      property is located, and is the named beneficiary under the Deed of Trust by way of an

                   12      assignment which is attached to the concurrently filed Declaration and is incorporated herein by

                   13      reference.

                   14             6.      The Debtor is in default of his obligations under the HELOC for failure to make

                   15      payments as of July 19, 2008. At the time of the bankruptcy filing, the monthly payment amount

                   16      was $379.04.

                   17             7.      In January 2018, the Debtor filed a voluntary petition under Chapter 13 of the

                   18      Bankruptcy Code. Since the filing, the Debtor is obligated to make all post-petition payments

                   19      owing on the HELOC directly to Trojan. However, Trojan has not received any post-petition

                   20      payments.

                   21             8.      As of November 6, 2018, the total payoff amount for the HELOC is $97,643.89.

                   22      The total amount owing under the HELOC consists of the principal balance of $55,433.67,

                   23      accrued interest due in the sum of $26,365.54, late charges in the amount of $4,960.00, and costs

                   24      and fees in the amount of $10,884.68. Further, Trojan has incurred additional attorneys’ fees and

                   25      costs in bringing the instant Motion.

                   26             9.      The Property is the Debtor’s principal residence.

                   27             10.     The Property is not necessary for an effective reorganization, as the Debtor does

                   28      not earn any income from it.
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                                                                          -3-       MOTION FOR RELIEF FROM THE AUTOMATIC STAY
     SANTA A NA
                  Case: 18-30006        Doc# 84     Filed: 11/14/18     Entered: 11/14/18 17:16:27 Page 4 of 42
                       1          11.     As a Chapter 13 secured creditor, Trojan does not have, and has not been offered,

                       2   adequate protection for its interest in the Property, and the passage of time will result in

                       3   irreparable injury to Trojan’s interest in the subject property.

                       4                                               ARGUMENT

                       5   IV.    GROUNDS FOR RELIEF FROM STAY – LACK OF EQUITY

                       6          12.     11 U.S.C. § 362(d)(2) provides that relief from the automatic stay shall be granted

                       7   if the debtor does not have any equity in the property and the property is not necessary to the

                       8   debtor’s reorganization. In In re Mikole Developers, Inc., 14 B.R. 524, 525 (Bankr. E.D. Pa.

                       9   1981), the court stated that in determining whether equity exists in the property for purposes of

                   10      Section 362(d)(2), all encumbrances are totaled, whether or not all the lienholders have joined in

                   11      the request for relief from stay. The Ninth Circuit concurred with this view in Stewart v. Gurley,

                   12      745 F.2d 1194, 1195 (9th Cir. 1984), observing “that ‘equity’ refers to the difference between the

                   13      value of the property and all encumbrances upon it.” An appropriate cost of sale factor should

                   14      also be added to determine if the debtor has any equity in the property. La Jolla Mortgage Fund

                   15      v. Rancho El Cajon Associates, 18 B.R. 283, 289 (Bankr. S.D. Cal. 1982).

                   16             13.     “Relief from the automatic stay is governed by 11 U.S.C. § 362(d). Relief must be

                   17      granted if the debtor has no equity in the property, and the property is not necessary to an

                   18      effective reorganization. 11 U.S.C. s 362(d)(2).” In re Preuss, 15 B.R. 896, 897 (B.A.P. 9th Cir.

                   19      1981). Here, pursuant to 11 U.S.C. § 362(d)(2)(A) & (B), cause exists to grant Trojan relief from

                   20      stay, as the Debtor has no equity in the Property and does not receive any income from the

                   21      Property.

                   22             14.     Comparing the filed information in this case regarding the liens against the

                   23      Property versus the Property’s value, Trojan submits that the Debtor has no equity in the

                   24      Property. Under a best case scenario for the Debtor based on his appraiser’s valuation of the

                   25      Property [Docket No. 62], Trojan is informed and believes that the equity in the Property is as

                   26      follows:

                   27      ///

                   28      ///
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                                                                           -4-       MOTION FOR RELIEF FROM THE AUTOMATIC STAY
     SANTA A NA
                  Case: 18-30006        Doc# 84      Filed: 11/14/18     Entered: 11/14/18 17:16:27 Page 5 of 42
                       1
                                Debtor’s valuation                                                              $555,000.00
                       2                             Select Portfolio Servicing, Inc.
                                Less:                                                                           $552,137.25
                       3
                                                     Trojan’s 2nd Trust Deed – Approx.
                                Less:                Balance as of October 2018                                  $97,643.89
                       4
                                                     Hillside Park East Homeowners
                                Less                 Association                                                 $60,000.00
                       5
                                                     Max Kemsley
                       6        Less                                                                             $20,000.00
                                                     Wells Fargo Bank
                       7        Less                                                                             $19,890.40
                                                     8% Costs of Sale
                       8        Less                                                                             $43,440.00

                       9                             Debtor’s Total Equity in the Subject
                                Total                Property                                                  $-238,111.54
                   10
                                  15.     As outlined above, the Debtor has no equity in the subject property. This is cause
                   11
                           for relief from stay. Case authority dictates that a sizable equity cushion is required to prevent
                   12
                           relief from stay. See, e.g., In re Helionetics, Inc., 70 B.R. 433, 440 (Bankr. C.D. Cal. 1987) (20%
                   13
                           equity cushion inadequate); In re Palmer River Realty Inc., 26 B.R. 138, 141 (Bankr. D.
                   14
                           R.I.1983) (“at least a modest equity cushion required”); In re Lake Tahoe Land Co., Inc., 5 B.R.
                   15
                           34, 37 (Bankr. Nev. 1980) (40% to 50% required); In re Tucker, 5 B.R. 180, 183-84 (Bankr.
                   16
                           S.D.N.Y. 1980) (7.4% inadequate). Therefore, Trojan is entitled to relief from stay on account of
                   17
                           existing encumbrances.
                   18
                                  16.     Furthermore, the Debtor has been unable or unwilling to service the debt on the
                   19
                           Property for the past ten years. Therefore, Trojan is entitled to relief under 11 U.S.C. §
                   20
                           362(d)(2)(A) & (B).
                   21

                   22      V.     GROUNDS FOR RELIEF FROM STAY – CAUSE – ADEQUATE PROTECTION

                   23             17.     Pursuant to the provisions of 11 U.S.C. §§ 361 and 362(d)(1), “cause” exists to

                   24      grant Trojan relief from stay, as its interest in the Property is not protected by an adequate equity

                   25      cushion. Failure to make post-petition payments in a Chapter 13 case also constitutes cause for

                   26      relief from stay under Bankruptcy Code Section 362(d)(1). Ellis v. Parr (In re Ellis), 60 B.R.

                   27      432, 435 (9th Cir. BAP 1985).

                   28             18.     Here, the Debtor has not made any pre-petition or post-petition payments on this
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                                                                           -5-       MOTION FOR RELIEF FROM THE AUTOMATIC STAY
     SANTA A NA
                  Case: 18-30006        Doc# 84      Filed: 11/14/18     Entered: 11/14/18 17:16:27 Page 6 of 42
                       1   loan in the past ten years, so Trojan has no adequate protection. Under Section 361(1), adequate

                       2   protection comes in the form of “a cash payment or periodic cash payments.”

                       3            19.      Trojan submits that the adequate protection in this case requires normal and

                       4   periodic cash payments, as called for by the HELOC, plus the repayment of any and all

                       5   delinquent amounts owed to Trojan, including all attorneys’ fees and costs incurred in the filing

                       6   of this Motion.

                       7            20.      Trojan is informed and believes that the Debtor is presently unwilling or unable to

                       8   provide adequate protection to Trojan. Undersigned counsel provided Debtor’s counsel with a

                       9   reinstatement for the subject loan in July 2018, but no payments or reinstatement has been

                   10      provided. Further, the Debtor has not made any payments on the HELOC since 2008. As a result,

                   11      there is no probability that adequate protection can be afforded to Trojan within a reasonable

                   12      time. By reason of the foregoing, Trojan is entitled to relief from stay under 11 U.S.C. §

                   13      362(d)(1) and (d)(2), based upon the failure of the Debtor to provide adequate protection to

                   14      Trojan and to make payments.

                   15      VI.      CONCLUSION

                   16               21.      For all of the reasons set forth herein, there is cause for relief from stay including,

                   17      but not limited to, lack of adequate protection, the Debtor’s failure to make the required Deed of

                   18      Trust payments, and the Debtor’s lack of an equity cushion in the Property.

                   19               WHEREFORE, Trojan respectfully moves the Court to enter an Order:

                   20               1.       Terminating the automatic stay of 11 United States Code § 362, as it applies to the

                   21      enforcement by Trojan of all of its rights in the Property under the HELOC and the Deed of

                   22      Trust;

                   23               2.       Granting relief from the automatic stay under 11 U.S.C. § 362(d)(1);

                   24      ///

                   25
                   26      ///

                   27
                   28      ///
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                                                                              -6-       MOTION FOR RELIEF FROM THE AUTOMATIC STAY
     SANTA A NA
                  Case: 18-30006          Doc# 84      Filed: 11/14/18      Entered: 11/14/18 17:16:27 Page 7 of 42
                       1          3.      Granting Trojan (and any successors or assigns) leave to proceed under applicable

                       2   non-bankruptcy law to enforce the security interest under the HELOC and the Deed of Trust,

                       3   including any action necessary to foreclose on and obtain possession of the Property;

                       4          4.      Terminating the co-debtor stay of 11 U.S.C. §1201(a) or §1301(a) as to the co-

                       5   debtor on the same terms and conditions as to the Debtor.

                       6          5.      Waiving the 14-day stay prescribed by FRBP 4001(a)(3);

                       7          6.      That the order be binding and effective despite any conversion of this bankruptcy

                       8   case under any other chapter of the Bankruptcy Code.

                       9          7.      Including the attorneys’ fees and costs incurred by Trojan for filing the instant

                   10      Motion in the outstanding balance of the HELOC as allowed under applicable non-bankruptcy

                   11      law;

                   12             8.      If relief from stay is not granted, ordering adequate protection; and

                   13             9.      Granting such other and further relief as the Court deems proper.

                   14
                            Dated:        November 14, 2018                    BURKE, WILLIAMS & SORENSEN, LLP
                   15

                   16
                                                                               By:
                   17                                                            Richard J. Reynolds
                                                                                 Rafael R. Garcia-Salgado
                   18                                                            Attorneys for Creditor
                                                                                 TROJAN CAPITAL INVESTMENTS,
                   19                                                            LLC
                   20
                   21

                   22
                   23
                   24

                   25
                   26

                   27
                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                                                                          -7-       MOTION FOR RELIEF FROM THE AUTOMATIC STAY
     SANTA A NA
                  Case: 18-30006       Doc# 84      Filed: 11/14/18     Entered: 11/14/18 17:16:27 Page 8 of 42
                       1   BURKE, WILLIAMS & SORENSEN, LLP
                           Richard J. Reynolds, Bar No. 89911
                       2   E-mail: rreynolds@bwslaw.com
                           Rafael R. Garcia-Salgado, Bar No. 283230
                       3   E-mail: rgarcia@bwslaw.com
                           1851 East First Street
                       4   Suite 1550
                           Santa Ana, CA 92705-4067
                       5   Telephone: 949.863.3363
                           Facsimile: 949.863.3350
                       6
                           Attorneys for Creditor
                       7   TROJAN CAPITAL INVESTMENTS, LLC

                       8                                  UNITED STATES BANKRUPTCY COURT
                       9                                      NORTHERN DISTRICT OF CALIFORNIA
                   10                                             SAN FRANCISCO DIVISION
                   11
                   12      In re                                               Case No. 18-30006

                   13      THOMAS J. CHEK,                                     Chapter Number: 13

                   14                               Debtor,                    DECLARATION OF DON A. MADDEN, III
                                                                               IN SUPPORT OF SECURED CREDITOR
                   15                                                          TROJAN CAPITAL INVESTMENTS,
                                                                               LLC’S MOTION FOR RELIEF FROM
                   16                                                          THE AUTOMATIC STAY UNDER 11
                                                                               U.S.C. §362 (REAL PROPERTY)
                   17
                                                                               DATE: December 6, 2018
                   18                                                          TIME: 9:30 a.m.
                                                                               CTRM: 17
                   19

                   20
                   21                I, Don A. Madden, III, declare as follows:

                   22               1.       I am an authorized signer for Trojan Capital Investments, LLC (“Trojan”). As part

                   23      of my duties at Trojan, I review loans and/or properties that are involved in litigation. As a result

                   24      of this position, I have access to Trojan’s regularly kept business records relating to such loans

                   25      and/or properties. I have reviewed the loan documents relating to real property commonly known

                   26      as 900 Arlene Way, Novato, CA 94947-6905 (the “Property”), and am familiar with the

                   27      documents attached to my Declaration. Those documents contain entries made in the ordinary

                   28      course of business. The documents are records of the type Trojan maintains in the course of its
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4811-2155-6346 v1                                    DECLARATION IN SUPPORT OF MOTION FOR RELIEF
  ATTO RNEY S AT LAW       06837-0115
                                                                             -1-     FROM THE AUTOMATIC STAY
     SANTA A NA
                  Case: 18-30006           Doc# 84       Filed: 11/14/18   Entered: 11/14/18 17:16:27 Page 9 of 42
                       1   regularly conducted business activity. The documents were created at or about the time the

                       2   events reflected therein occurred, by persons whose duty it is to record and make such records. If

                       3   called as a witness in this matter, I am competent to testify of my own personal knowledge, to

                       4   the best of my recollection, as to the matters set forth in this Declaration. This Declaration is in

                       5   support of Trojan’s concurrently filed Motion for Relief from the Automatic Stay (the

                       6   “Motion”).

                       7          2.      Trojan is the holder of the Equity Reserve Agreement – National Home Equity

                       8   dated August 19, 2005 (the “HELOC”) between Thomas J. Chek, as borrower (the “Debtor”),

                       9   and National City Bank, as the original lender. Trojan purchased the HELOC, and it has been

                   10      endorsed to Trojan. A true and correct copy of the HELOC is attached hereto as Exhibit 1 and

                   11      incorporated herein by reference.

                   12             3.      Trojan is the holder of a second priority Deed of Trust (the “Deed of Trust”)

                   13      securing the HELOC and encumbering the Property. The legal description for the Property is set

                   14      forth in the Deed of Trust. The Deed of Trust was recorded against the Property on August 20,

                   15      2005, as Document No. 2005-0066104 in the official records of the Marin County Recorder. A

                   16      true and correct copy of the Deed of Trust is attached hereto as Exhibit 2 and incorporated

                   17      herein by reference. The Court is also requested to take judicial notice of this document pursuant

                   18      to Fed. R. Evid. 201.

                   19             4.      Trojan is entitled to enforce the HELOC under the laws of the state where the
                   20      real property is located, and is the named beneficiary under the Deed of Trust by way of an
                   21      assignment which is attached to the concurrently filed Declaration and is incorporated herein
                   22      by reference. True and correct copies of the Assignments are attached as Exhibit 3 and
                   23      incorporated herein by reference.
                   24             5.      Trojan, and no other entity or securitized trust, currently owns the HELOC.
                   25      ///
                   26      ///
                   27      ///
                   28      ///
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                DECLARATION IN SUPPORT OF MOTION FOR RELIEF
  ATTO RNEY S AT LAW
                                                                           -2-     FROM THE AUTOMATIC STAY
     SANTA A NA
                  Case: 18-30006         Doc# 84      Filed: 11/14/18     Entered: 11/14/18 17:16:27 Page 10 of
                                                                    42
                       1           6.     The Debtor is in default of his obligations under the HELOC for failure to make

                       2   payments as of June 22, 2008. The Debtor has not made any pre-petition payments since that

                       3   time.

                       4           7.     The Debtor has made no post-petition payments.

                       5           8.     A copy of Trojan’s Post-Petition Payment History is attached as Exhibit 4.

                       6           9.     As of November 6, 2018, the total payoff amount for the HELOC is $97,643.89.

                       7   The total amount owing under the HELOC consists of the principal balance of $55,433.67,

                       8   interest due from July 19, 2008 in the sum of $26,365.54, late charges in the amount of

                       9   $4,960.00, and fees and costs in the amount of $10,884.68. Further, Trojan has incurred

                   10      additional attorneys’ fees and costs in bringing the instant Motion. I am informed and believe that

                   11      the Debtor’s valuation of the Property is currently $543,000.00, based on his filed Schedule A

                   12      [Docket No. 12].

                   13              9.     As evidenced by Trojan’s filed proof of claim, the pre-petition arrears are
                   14      $34,776.50 [Court’s Claim’s Register No. 2-1].
                   15      ///
                   16

                   17      ///
                   18

                   19      ///
                   20
                   21      ///
                   22
                   23      ///
                   24

                   25      ///
                   26

                   27      ///
                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                               DECLARATION IN SUPPORT OF MOTION FOR RELIEF
  ATTO RNEY S AT LAW
                                                                          -3-     FROM THE AUTOMATIC STAY
     SANTA A NA
                  Case: 18-30006         Doc# 84     Filed: 11/14/18     Entered: 11/14/18 17:16:27 Page 11 of
                                                                   42
Case: 18-30006   Doc# 84   Filed: 11/14/18 Entered: 11/14/18 17:16:27   Page 12 of
                                         42
                       Exhibit 1
Case: 18-30006   Doc# 84   Filed: 11/14/18 Entered: 11/14/18 17:16:27   Page 13 of
                                         42
                                                               REDACTION




Case: 18-30006   Doc# 84                                    REDACTION
                           Filed: 11/14/18 Entered: 11/14/18 17:16:27
                                                               Page 14 of
                                         42
                                                       REDACTION
Case: 18-30006   Doc# 84   Filed: 11/14/18 Entered: 11/14/18 17:16:27   Page 15 of
                                         42
Case: 18-30006   Doc# 84
                                                            REDACTION
                           Filed: 11/14/18 Entered: 11/14/18 17:16:27
                                                               Page 16 of
                                         42
                                                          REDACTION
Case: 18-30006   Doc# 84   Filed: 11/14/18 Entered: 11/14/18 17:16:27   Page 17 of
                                         42
                                                         REDACTION
Case: 18-30006   Doc# 84   Filed: 11/14/18 Entered: 11/14/18 17:16:27   Page 18 of
                                         42
                                                       REDACTION
Case: 18-30006   Doc# 84   Filed: 11/14/18 Entered: 11/14/18 17:16:27   Page 19 of
                                         42
        REDACTION




Case: 18-30006   Doc# 84   Filed: 11/14/18 Entered: 11/14/18 17:16:27   Page 20 of
                                         42
Case: 18-30006   Doc# 84   Filed: 11/14/18 Entered: 11/14/18 17:16:27   Page 21 of
                                         42
            REDACTION




Case: 18-30006   Doc# 84   Filed: 11/14/18 Entered: 11/14/18 17:16:27   Page 22 of
                                         42
                       Exhibit 2
Case: 18-30006   Doc# 84   Filed: 11/14/18 Entered: 11/14/18 17:16:27   Page 23 of
                                         42
                                                               REDACTION




REDACTION




                                             REDACTION


                                              REDACTION




    Case: 18-30006   Doc# 84   Filed: 11/14/18 Entered: 11/14/18 17:16:27   Page 24 of
                                             42
Case: 18-30006   Doc# 84   Filed: 11/14/18 Entered: 11/14/18 17:16:27   Page 25 of
                                         42
Case: 18-30006   Doc# 84   Filed: 11/14/18 Entered: 11/14/18 17:16:27   Page 26 of
                                         42
Case: 18-30006   Doc# 84   Filed: 11/14/18 Entered: 11/14/18 17:16:27   Page 27 of
                                         42
Case: 18-30006   Doc# 84   Filed: 11/14/18 Entered: 11/14/18 17:16:27   Page 28 of
                                         42
Case: 18-30006   Doc# 84   Filed: 11/14/18 Entered: 11/14/18 17:16:27   Page 29 of
                                         42
                                                   REDACTION




Case: 18-30006   Doc# 84   Filed: 11/14/18 Entered: 11/14/18 17:16:27   Page 30 of
                                         42
                       Exhibit 3
Case: 18-30006   Doc# 84   Filed: 11/14/18 Entered: 11/14/18 17:16:27   Page 31 of
                                         42
                                                             REDACTION




    REDACTION




   REDACTION




Case: 18-30006   Doc# 84   Filed: 11/14/18 Entered: 11/14/18 17:16:27   Page 32 of
                                         42
                                                               REDACTION         REDACTION




       REDACTION




Case: 18-30006   Doc# 84   Filed: 11/14/18 Entered: 11/14/18 17:16:27   Page 33 of
                                         42
                                                        REDACTION




                                                             REDACTION
             REDACTION

     REDACTION




Case: 18-30006     Doc# 84   Filed: 11/14/18 Entered: 11/14/18 17:16:27   Page 34 of
                                           42
                       Exhibit 4
Case: 18-30006   Doc# 84   Filed: 11/14/18 Entered: 11/14/18 17:16:27   Page 35 of
                                         42
REDACTED
THOMAS J. CHEK
900 ARLENE WAY
NOVATO, CA 94947

                                                                                           Payment History
                     Payment Information                                                                            Payment Applied to                                  Balance After Funds Received or Charges Incurred

                                               Scheduled        Accrued      Amount     Date                                               Charges Description   Unpaid Principal                                 Reserve
Payment Due Date               Interest Rate   Payment         Interest      Received   Received   Principal      Interest Charges Reserve Incurred of Charges   Balance           Accrued Interest Late Charges Balance
7/19/2008                      6.000%           $       282.48 $      282.48 $     -    N/A         $ 55,433.67   6.000%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $          282.48 $      40.00 $    -
8/19/2008                      6.000%           $       282.48 $      282.48 $     -    N/A         $ 55,433.67   6.000%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $          564.97 $      80.00 $    -
9/19/2008                      6.000%           $       273.37 $      273.37 $     -    N/A         $ 55,433.67   6.000%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $          838.34 $     120.00 $    -
10/19/2008                     5.500%           $       258.94 $      258.94 $     -    N/A         $ 55,433.67   5.500%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        1,097.28 $     160.00 $    -
11/19/2008                     5.000%           $       227.81 $      227.81 $     -    N/A         $ 55,433.67   5.000%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        1,325.09 $     200.00 $    -
12/19/2008                     4.250%           $       200.09 $      200.09 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        1,525.19 $     240.00 $    -
1/19/2009                      4.250%           $       200.09 $      200.09 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        1,725.28 $     280.00 $    -
2/19/2009                      4.250%           $       180.73 $      180.73 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        1,906.01 $     320.00 $    -
3/19/2009                      4.250%           $       200.09 $      200.09 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        2,106.10 $     360.00 $    -
4/19/2009                      4.250%           $       193.64 $      193.64 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        2,299.74 $     400.00 $    -
5/19/2009                      4.250%           $       200.09 $      200.09 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        2,499.83 $     440.00 $    -
6/19/2009                      4.250%           $       193.64 $      193.64 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        2,693.47 $     480.00 $    -
7/19/2009                      4.250%           $       200.09 $      200.09 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        2,893.56 $     520.00 $    -
8/19/2009                      4.250%           $       200.09 $      200.09 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        3,093.65 $     560.00 $    -
9/19/2009                      4.250%           $       193.64 $      193.64 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        3,287.29 $     600.00 $    -
10/19/2009                     4.250%           $       200.09 $      200.09 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        3,487.39 $     640.00 $    -
11/19/2009                     4.250%           $       193.64 $      193.64 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        3,681.02 $     680.00 $    -
12/19/2009                     4.250%           $       200.09 $      200.09 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        3,881.12 $     720.00 $    -
1/19/2010                      4.250%           $       200.09 $      200.09 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        4,081.21 $     760.00 $    -
2/19/2010                      4.250%           $       180.73 $      180.73 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        4,261.94 $     800.00 $    -
3/19/2010                      4.250%           $       200.09 $      200.09 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        4,462.03 $     840.00 $    -
4/19/2010                      4.250%           $       193.64 $      193.64 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        4,655.67 $     880.00 $    -
5/19/2010                      4.250%           $       200.09 $      200.09 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        4,855.76 $     920.00 $    -
6/19/2010                      4.250%           $       193.64 $      193.64 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        5,049.40 $     960.00 $    -
7/19/2010                      4.250%           $       200.09 $      200.09 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        5,249.49 $ 1,000.00 $      -
8/19/2010                      4.250%           $       200.09 $      200.09 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        5,449.59 $ 1,040.00 $      -
9/19/2010                      4.250%           $       193.64 $      193.64 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        5,643.22 $ 1,080.00 $      -
10/19/2010                     4.250%           $       200.09 $      200.09 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        5,843.32 $ 1,120.00 $      -
11/19/2010                     4.250%           $       193.64 $      193.64 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        6,036.95 $ 1,160.00 $      -
12/19/2010                     4.250%           $       200.09 $      200.09 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        6,237.05 $ 1,200.00 $      -
1/19/2011                      4.250%           $       200.09 $      200.09 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        6,437.14 $ 1,240.00 $      -
2/19/2011                      4.250%           $       180.73 $      180.73 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        6,617.87 $ 1,280.00 $      -
3/19/2011                      4.250%           $       200.09 $      200.09 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        6,817.96 $ 1,320.00 $      -
4/19/2011                      4.250%           $       193.64 $      193.64 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        7,011.60 $ 1,360.00 $      -
5/19/2011                      4.250%           $       200.09 $      200.09 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        7,211.69 $ 1,400.00 $      -
6/19/2011                      4.250%           $       193.64 $      193.64 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        7,405.33 $ 1,440.00 $      -
7/19/2011                      4.250%           $       200.09 $      200.09 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        7,605.42 $ 1,480.00 $      -
8/19/2011                      4.250%           $       200.09 $      200.09 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        7,805.52 $ 1,520.00 $      -
9/19/2011                      4.250%           $       193.64 $      193.64 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        7,999.15 $ 1,560.00 $      -
10/19/2011                     4.250%           $       200.09 $      200.09 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        8,199.25 $ 1,600.00 $      -
11/19/2011                     4.250%           $       193.64 $      193.64 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        8,392.89 $ 1,640.00 $      -
12/19/2011                     4.250%           $       200.09 $      200.09 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        8,592.98 $ 1,680.00 $      -
1/19/2012                      4.250%           $       200.09 $      200.09 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        8,793.07 $ 1,720.00 $      -
2/19/2012                      4.250%           $       187.18 $      187.18 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        8,980.25 $ 1,760.00 $      -
3/19/2012                      4.250%           $       200.09 $      200.09 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        9,180.35 $ 1,800.00 $      -
4/19/2012                      4.250%           $       193.64 $      193.64 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        9,373.99 $ 1,840.00 $      -
5/19/2012                      4.250%           $       200.09 $      200.09 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        9,574.08 $ 1,880.00 $      -
6/19/2012                      4.250%           $       193.64 $      193.64 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        9,767.72 $ 1,920.00 $      -
7/19/2012                      4.250%           $       200.09 $      200.09 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $        9,967.81 $ 1,960.00 $      -
8/19/2012                      4.250%           $       200.09 $      200.09 $     -    N/A         $ 55,433.67   4.250%    $ 40.00 $ -     $ 40.00 Late          $      55,433.67 $      10,167.90 $ 2,000.00 $       -




                   Case: 18-30006                  Doc# 84              Filed: 11/14/18 Entered: 11/14/18 17:16:27                                               Page 36 of
                                                                                      42
               Payment Information                                                               Payment Applied to                              Balance After Funds Received or Charges Incurred
9/19/2012                4.250%      $    193.64   $   193.64   $   -   N/A   $   55,433.67   4.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         10,361.54 $ 2,040.00 $         -
10/19/2012               4.250%      $    200.09   $   200.09   $   -   N/A   $   55,433.67   4.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         10,561.63 $ 2,080.00 $         -
11/19/2012               4.250%      $    193.64   $   193.64   $   -   N/A   $   55,433.67   4.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         10,755.27 $ 2,120.00 $         -
12/19/2012               4.250%      $    200.09   $   200.09   $   -   N/A   $   55,433.67   4.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         10,955.36 $ 2,160.00 $         -
1/19/2013                4.250%      $    200.09   $   200.09   $   -   N/A   $   55,433.67   4.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         11,155.46 $ 2,200.00 $         -
2/19/2013                4.250%      $    180.73   $   180.73   $   -   N/A   $   55,433.67   4.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         11,336.19 $ 2,240.00 $         -
3/19/2013                4.250%      $    200.09   $   200.09   $   -   N/A   $   55,433.67   4.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         11,536.28 $ 2,280.00 $         -
4/19/2013                4.250%      $    193.64   $   193.64   $   -   N/A   $   55,433.67   4.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         11,729.92 $ 2,320.00 $         -
5/19/2013                4.250%      $    200.09   $   200.09   $   -   N/A   $   55,433.67   4.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         11,930.01 $ 2,360.00 $         -
6/19/2013                4.250%      $    193.64   $   193.64   $   -   N/A   $   55,433.67   4.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         12,123.65 $ 2,400.00 $         -
7/19/2013                4.250%      $    200.09   $   200.09   $   -   N/A   $   55,433.67   4.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         12,323.74 $ 2,440.00 $         -
8/19/2013                4.250%      $    200.09   $   200.09   $   -   N/A   $   55,433.67   4.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         12,523.83 $ 2,480.00 $         -
9/19/2013                4.250%      $    193.64   $   193.64   $   -   N/A   $   55,433.67   4.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         12,717.47 $ 2,520.00 $         -
10/19/2013               4.250%      $    200.09   $   200.09   $   -   N/A   $   55,433.67   4.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         12,917.56 $ 2,560.00 $         -
11/19/2013               4.250%      $    193.64   $   193.64   $   -   N/A   $   55,433.67   4.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         13,111.20 $ 2,600.00 $         -
12/19/2013               4.250%      $    200.09   $   200.09   $   -   N/A   $   55,433.67   4.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         13,311.29 $ 2,640.00 $         -
1/19/2014                4.250%      $    200.09   $   200.09   $   -   N/A   $   55,433.67   4.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         13,511.39 $ 2,680.00 $         -
2/19/2014                4.250%      $    180.73   $   180.73   $   -   N/A   $   55,433.67   4.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         13,692.12 $ 2,720.00 $         -
3/19/2014                4.250%      $    200.09   $   200.09   $   -   N/A   $   55,433.67   4.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         13,892.21 $ 2,760.00 $         -
4/19/2014                4.250%      $    193.64   $   193.64   $   -   N/A   $   55,433.67   4.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         14,085.85 $ 2,800.00 $         -
5/19/2014                4.250%      $    200.09   $   200.09   $   -   N/A   $   55,433.67   4.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         14,285.94 $ 2,840.00 $         -
6/19/2014                4.250%      $    193.64   $   193.64   $   -   N/A   $   55,433.67   4.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         14,479.58 $ 2,880.00 $         -
7/19/2014                4.250%      $    200.09   $   200.09   $   -   N/A   $   55,433.67   4.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         14,679.67 $ 2,920.00 $         -
8/19/2014                4.250%      $    200.09   $   200.09   $   -   N/A   $   55,433.67   4.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         14,879.76 $ 2,960.00 $         -
9/19/2014                4.250%      $    193.64   $   193.64   $   -   N/A   $   55,433.67   4.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         15,073.40 $ 3,000.00 $         -
10/19/2014               4.250%      $    200.09   $   200.09   $   -   N/A   $   55,433.67   4.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         15,273.49 $ 3,040.00 $         -
11/19/2014               4.250%      $    193.64   $   193.64   $   -   N/A   $   55,433.67   4.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         15,467.13 $ 3,080.00 $         -
12/19/2014               4.250%      $    200.09   $   200.09   $   -   N/A   $   55,433.67   4.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         15,667.23 $ 3,120.00 $         -
1/19/2015                4.250%      $    200.09   $   200.09   $   -   N/A   $   55,433.67   4.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         15,867.32 $ 3,160.00 $         -
2/19/2015                4.250%      $    180.73   $   180.73   $   -   N/A   $   55,433.67   4.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         16,048.05 $ 3,200.00 $         -
3/19/2015                4.250%      $    200.09   $   200.09   $   -   N/A   $   55,433.67   4.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         16,248.14 $ 3,240.00 $         -
4/19/2015                4.250%      $    193.64   $   193.64   $   -   N/A   $   55,433.67   4.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         16,441.78 $ 3,280.00 $         -
5/19/2015                4.250%      $    200.09   $   200.09   $   -   N/A   $   55,433.67   4.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         16,641.87 $ 3,320.00 $         -
6/19/2015                4.250%      $    193.64   $   193.64   $   -   N/A   $   55,433.67   4.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         16,835.51 $ 3,360.00 $         -
7/19/2015                4.250%      $    200.09   $   200.09   $   -   N/A   $   55,433.67   4.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         17,035.60 $ 3,400.00 $         -
8/19/2015                4.250%      $    200.09   $   200.09   $   -   N/A   $   55,433.67   4.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         17,235.69 $ 3,440.00 $         -
9/19/2015                4.250%      $    343.26   $   193.64   $   -   N/A   $   55,433.67   4.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         17,429.33 $ 3,480.00 $         -
10/19/2015               4.250%      $    343.26   $   200.09   $   -   N/A   $   55,433.67   4.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         17,629.43 $ 3,520.00 $         -
11/19/2015               4.250%      $    343.26   $   193.64   $   -   N/A   $   55,433.67   4.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         17,823.06 $ 3,560.00 $         -
12/19/2015               4.500%      $    350.62   $   211.86   $   -   N/A   $   55,433.67   4.500%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         18,034.93 $ 3,600.00 $         -
1/19/2016                4.500%      $    350.62   $   211.86   $   -   N/A   $   55,433.67   4.500%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         18,246.79 $ 3,640.00 $         -
2/19/2016                4.500%      $    350.62   $   198.19   $   -   N/A   $   55,433.67   4.500%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         18,444.98 $ 3,680.00 $         -
3/19/2016                4.500%      $    350.62   $   211.86   $   -   N/A   $   55,433.67   4.500%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         18,656.85 $ 3,720.00 $         -
4/19/2016                4.500%      $    350.62   $   205.03   $   -   N/A   $   55,433.67   4.500%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         18,861.88 $ 3,760.00 $         -
5/19/2016                4.500%      $    350.62   $   211.86   $   -   N/A   $   55,433.67   4.500%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         19,073.74 $ 3,800.00 $         -
6/19/2016                4.500%      $    350.62   $   205.03   $   -   N/A   $   55,433.67   4.500%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         19,278.77 $ 3,840.00 $         -
7/19/2016                4.500%      $    350.62   $   211.86   $   -   N/A   $   55,433.67   4.500%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         19,490.63 $ 3,880.00 $         -
8/19/2016                4.500%      $    350.62   $   211.86   $   -   N/A   $   55,433.67   4.500%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         19,702.49 $ 3,920.00 $         -
9/19/2016                4.500%      $    350.62   $   205.03   $   -   N/A   $   55,433.67   4.500%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         19,907.52 $ 3,960.00 $         -
10/19/2016               4.500%      $    350.62   $   211.86   $   -   N/A   $   55,433.67   4.500%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         20,119.38 $ 4,000.00 $         -
11/19/2016               4.500%      $    350.62   $   205.03   $   -   N/A   $   55,433.67   4.500%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         20,324.41 $ 4,040.00 $         -
12/19/2016               4.750%      $    357.75   $   223.63   $   -   N/A   $   55,433.67   4.750%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         20,548.05 $ 4,080.00 $         -
1/19/2017                4.750%      $    357.75   $   223.63   $   -   N/A   $   55,433.67   4.750%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         20,771.68 $ 4,120.00 $         -
2/19/2017                4.750%      $    357.75   $   201.99   $   -   N/A   $   55,433.67   4.750%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         20,973.67 $ 4,160.00 $         -
3/19/2017                5.000%      $    364.88   $   235.40   $   -   N/A   $   55,433.67   5.000%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         21,209.07 $ 4,200.00 $         -
4/19/2017                5.000%      $    364.88   $   227.81   $   -   N/A   $   55,433.67   5.000%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         21,436.88 $ 4,240.00 $         -
5/19/2017                5.000%      $    364.88   $   235.40   $   -   N/A   $   55,433.67   5.000%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         21,672.29 $ 4,280.00 $         -
6/19/2017                5.250%      $    372.00   $   239.20   $   -   N/A   $   55,433.67   5.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         21,911.49 $ 4,320.00 $         -
7/19/2017                5.250%      $    372.00   $   247.17   $   -   N/A   $   55,433.67   5.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         22,158.66 $ 4,360.00 $         -




             Case: 18-30006              Doc# 84         Filed: 11/14/18 Entered: 11/14/18 17:16:27                                          Page 37 of
                                                                       42
                                                      Payment Information                                                                      Payment Applied to                              Balance After Funds Received or Charges Incurred
8/19/2017                                                       5.250%         $       372.00   $    247.17   $   -   N/A   $   55,433.67   5.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         22,405.83 $ 4,400.00 $         -
9/19/2017                                                       5.250%         $       372.00   $    239.20   $   -   N/A   $   55,433.67   5.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         22,645.03 $ 4,440.00 $         -
10/19/2017                                                      5.250%         $       372.00   $    247.17   $   -   N/A   $   55,433.67   5.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         22,892.21 $ 4,480.00 $         -
11/19/2017                                                      5.250%         $       372.00   $    239.20   $   -   N/A   $   55,433.67   5.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         23,131.41 $ 4,520.00 $         -
12/19/2017                                                      5.500%         $       379.04   $    258.94   $   -   N/A   $   55,433.67   5.500%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         23,390.35 $ 4,560.00 $         -
1/19/2018                                                       5.500%         $       379.04   $    258.94   $   -   N/A   $   55,433.67   5.500%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         23,649.29 $ 4,600.00 $         -
2/19/2018                                                       5.500%         $       379.04   $    233.88   $   -   N/A   $   55,433.67   5.500%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         23,883.18 $ 4,640.00 $         -
3/19/2018                                                       5.500%         $       379.04   $    258.94   $   -   N/A   $   55,433.67   5.500%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         24,142.12 $ 4,680.00 $         -
4/19/2018                                                       5.750%         $       386.04   $    261.98   $   -   N/A   $   55,433.67   5.750%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         24,404.10 $ 4,720.00 $         -
5/19/2018                                                       5.750%         $       386.04   $    270.71   $   -   N/A   $   55,433.67   5.750%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         24,674.82 $ 4,760.00 $         -
6/19/2018                                                       6.000%         $       393.05   $    273.37   $   -   N/A   $   55,433.67   6.000%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         24,948.19 $ 4,800.00 $         -
7/19/2018                                                       6.000%         $       393.05   $    282.48   $   -   N/A   $   55,433.67   6.000%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         25,230.67 $ 4,840.00 $         -
8/19/2018                                                       6.000%         $       393.05   $    282.48   $   -   N/A   $   55,433.67   6.000%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         25,513.16 $ 4,880.00 $         -
9/19/2018                                                       6.000%         $       393.05   $    273.37   $   -   N/A   $   55,433.67   6.000%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         25,786.53 $ 4,920.00 $         -
10/19/2018                                                      6.250%         $       400.02   $    294.25   $   -   N/A   $   55,433.67   6.250%   $ 40.00 $      -   $   40.00   Late   $   55,433.67 $         26,080.78 $ 4,960.00 $         -
11/19/2018                                                      6.250%         $       400.02   $    284.76   $   -   N/A   $   55,433.67   6.250%   $ -       $    -   $     -     Late   $   55,433.67 $         26,365.54 $ 4,960.00 $         -



                                                                 PREPETITION   POSTPETITION    TOTAL
Principal:                                                      $ 55,433.67    $           -    $ 55,433.67
Accrued interest:                                               $ 23,390.35    $      2,975.19 $ 26,365.54
Late charges                                                    $ 4,560.00     $        400.00 $ 4,960.00
Costs (attorney’s fees, foreclosure fees, other costs):         $ 10,884.68    $           -    $ 10,884.68
Advances (property taxes, insurance):                           $        -     $           -    $       -
Less suspense account or partial balance paid:                  $        -     $           -    $       -
TOTAL CLAIM as of 11/19/2018                                    $ 94,268.70    $      3,375.19 $ 97,643.89




                                              Case: 18-30006                       Doc# 84             Filed: 11/14/18 Entered: 11/14/18 17:16:27                                          Page 38 of
                                                                                                                     42
                       Exhibit 5
Case: 18-30006   Doc# 84   Filed: 11/14/18 Entered: 11/14/18 17:16:27   Page 39 of
                                         42
              Fill in this information to identify your case:

 Debtor 1                   Thomas J. Chek
                            First Name                       Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                       Middle Name                      Last Name


                                                      NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO
 United States Bankruptcy Court for the:              DIVISION

 Case number           18-30006
 (if known)
                                                                                                                                               Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
        No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B               Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral    Unsecured
 much as possible, list the claims in alphabetical order according to the creditor ’ s name.                Do not deduct the      that supports this     portion
                                                                                                            value of collateral.   claim                  If any
         Hillside Park East
 2.1                                               Describe the property that secures the claim:                $60,000.00             $543,000.00          $60,000.00
         Homeowners Ass.
         Creditor's Name
                                                   900 Arlene Way, Novato, CA
                                                   94947-6905
                                                   Debtor's Residence/Real Property
                                                   Community Property
                                                   As of the date you file, the claim is: Check all that
         500 Alfred Nobel Dr                       apply.
         Hercules, CA 94547-1838                    Contingent
         Number, Street, City, State & Zip Code     Unliquidated
                                                   Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
 At least one of the debtors and another           Judgment lien from a lawsuit
 Check if this claim relates to a                 Other (including a right to offset)     HOA Dues
       community debt

                                 December
 Date debt was incurred          2017                       Last 4 digits of account number        4675

 2.2     Max Kemsley                               Describe the property that secures the claim:                $20,000.00             $543,000.00          $20,000.00
         Creditor's Name
                                                   900 Arlene Way, Novato, CA
                                                   94947-6905
                                                   Debtor's Residence/Real Property
                                                   Community Property
         80 E Sir Francis Drake                    As of the date you file, the claim is: Check all that
         Blvd Ste 3B                               apply.
         Larkspur, CA 94939-1709                    Contingent
         Number, Street, City, State & Zip Code     Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)

Official Form 106D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                       page 1 of 3
Software Copyright (c) 2018 CINGroup - www.cincompass.com

               Case: 18-30006                     Doc# 84
                                                       71           Filed: 11/14/18
                                                                           09/28/18 Entered: 11/14/18
                                                                                             09/28/18 17:16:27
                                                                                                      16:13:25                                   Page 40
                                                                                                                                                      11 of
                                                                                  42
                                                                                  27
 Debtor 1 Thomas J. Chek                                                                                   Case number (if know)   18-30006
              First Name                  Middle Name                     Last Name


 At least one of the debtors and another           Judgment lien from a lawsuit
 Check if this claim relates to a                 Other (including a right to offset)     Deed of Trust
       community debt

                                December
 Date debt was incurred         2017                        Last 4 digits of account number        1513

 2.3    Select Portfolio Services                  Describe the property that secures the claim:                $551,128.00         $543,000.00   $8,128.00
        Creditor's Name
                                                   900 Arlene Way, Novato, CA
                                                   94947-6905
                                                   Debtor's Residence/Real Property
        10401 Deerwood Park
                                                   Community Property
        Blvd                                       As of the date you file, the claim is: Check all that
        Jacksonville, FL                           apply.
        32256-5007                                  Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
 At least one of the debtors and another           Judgment lien from a lawsuit
 Check if this claim relates to a                 Other (including a right to offset)     Mortgage
       community debt

                                December
 Date debt was incurred         2017                        Last 4 digits of account number        2123

        Toyota Motor Credit
 2.4                                               Describe the property that secures the claim:                 $23,805.00          $21,012.00   $2,793.00
        Corp.
        Creditor's Name
                                                   2014 Mercedes-Benz GLK-Class

        5005 N River Blvd NE                       As of the date you file, the claim is: Check all that
        Cedar Rapids, IA                           apply.
        52411-6634                                  Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 Debtor 1 only                                     An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                Other (including a right to offset)     Car Loan
       community debt

                                November
 Date debt was incurred         2017                        Last 4 digits of account number        7949


        Trinity Financial
 2.5                                               Describe the property that secures the claim:                 $83,532.10         $543,000.00        $0.00
        Services, LLC
        Creditor's Name
                                                   900 Arlene Way, Novato, CA
                                                   94947-6905
                                                   Debtor's Residence/Real Property
        2618 San Miguel Dr Ste
                                                   Community Property
        303                                        As of the date you file, the claim is: Check all that
        Newport Beach, CA                          apply.
        92660-5437                                  Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                   Disputed
Official Form 106D                     Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                 page 2 of 3
Software Copyright (c) 2018 CINGroup - www.cincompass.com

             Case: 18-30006                      Doc# 84
                                                      71            Filed: 11/14/18
                                                                           09/28/18 Entered: 11/14/18
                                                                                             09/28/18 17:16:27
                                                                                                      16:13:25                            Page 41
                                                                                                                                               12 of
                                                                                  42
                                                                                  27
 Debtor 1 Thomas J. Chek                                                                                    Case number (if know)          18-30006
              First Name                  Middle Name                     Last Name


 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
 At least one of the debtors and another           Judgment lien from a lawsuit
 Check if this claim relates to a                 Other (including a right to offset)     Second Mortgage
       community debt

                                September
 Date debt was incurred         2017                        Last 4 digits of account number        2617

 2.6    Wells Fargo Bank                           Describe the property that secures the claim:                   $19,890.40                $543,000.00         $19,890.40
        Creditor's Name
                                                   900 Arlene Way, Novato, CA
                                                   94947-6905
                                                   Debtor's Residence/Real Property
                                                   Community Property
        PO Box 51193                               As of the date you file, the claim is: Check all that
        Los Angeles, CA                            apply.
        90051-5493                                  Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
 At least one of the debtors and another          Judgment lien from a lawsuit
 Check if this claim relates to a                  Other (including a right to offset)
       community debt

                                December
 Date debt was incurred         2017                        Last 4 digits of account number        0305


 Add the dollar value of your entries in Column A on this page. Write that number here:                                  $758,355.50
 If this is the last page of your form, add the dollar value totals from all pages.
 Write that number here:                                                                                                 $758,355.50

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.


         Name, Number, Street, City, State & Zip Code                                               On which line in Part 1 did you enter the creditor?    2.5
         Special Default Services, Inc.
         17100 Gillette Ave                                                                         Last 4 digits of account number   2617
         Irvine, CA 92614-5603

         Name, Number, Street, City, State & Zip Code                                               On which line in Part 1 did you enter the creditor?    2.5
         Special Default Services, Inc.
         17272 Red Hill Ave                                                                         Last 4 digits of account number   2617
         Irvine, CA 92614-5628

         Name, Number, Street, City, State & Zip Code                                               On which line in Part 1 did you enter the creditor?    2.6
         Spiwak & Iezza LLP
         555 Marin St # 140                                                                         Last 4 digits of account number   0305
         Thousand Oaks, CA 91360-4103




Official Form 106D                     Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                                 page 3 of 3
Software Copyright (c) 2018 CINGroup - www.cincompass.com

             Case: 18-30006                      Doc# 84
                                                      71            Filed: 11/14/18
                                                                           09/28/18 Entered: 11/14/18
                                                                                             09/28/18 17:16:27
                                                                                                      16:13:25                                            Page 42
                                                                                                                                                               13 of
                                                                                  42
                                                                                  27
